UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4379
EDWARD ANTONIO MANNAR, a/k/a
Antonio Cummings,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                             (CR-00-4)

                      Submitted: April 30, 2002

                       Decided: May 21, 2002

         Before WILKINS and MOTZ, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Noell P. Tin, Charlotte, North Carolina, for Appellant. Robert J. Con-
rad, Jr., United States Attorney, Brian Lee Whisler, Assistant United
States Attorney, C. Nicks Williams, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.
2                     UNITED STATES v. MANNAR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Edward Antonio Mannar was indicted on two counts of possessing
with intent to distribute cocaine and one count of possessing a firearm
in relation to a drug transaction. The jury acquitted Mannar of one
drug offense and convicted him of the other. The trial judge dismissed
the firearm charge. Mannar was sentenced to thirty-seven months
imprisonment to be followed by three years of supervised release.
Mannar appeals.

   Mannar contends, first, that he was entrapped by a government
agent to commit the offense. The district court gave the jury an
instruction on entrapment, which Mannar does not challenge. His
claim is that in view of his entrapment defense, the evidence was
insufficient to support his conviction.

   This court reviews a jury verdict for sufficiency of the evidence by
determining whether there is substantial evidence, viewed in the light
most favorable to the government, to support the verdict. Glasser v.
United States, 315 U.S. 60, 80 (1942). The defense of entrapment
consists of two elements: (1) government inducement; and (2) defen-
dant’s lack of predisposition to commit the offense. United States v.
Squillacote, 221 F.3d 542, 564 (4th Cir. 2000), cert. denied, 532 U.S.
971 (2001). When the entrapment defense is presented to the jury and
rejected, the jury’s verdict may not be overturned unless no reason-
able juror could have found that the government disproved either ele-
ment of entrapment beyond a reasonable doubt, viewing the evidence
in the light most favorable to the prosecution. United States v. Jones,
976 F.2d 176, 180 (4th Cir. 1992).

   In this case, the Government produced evidence that undercut at
least the element of predisposition. Whether to believe this evidence
or accept Mannar’s conflicting evidence was a question for the jury.
                      UNITED STATES v. MANNAR                        3
United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). The fact
that the jury could not reach a verdict on the first count does not
amount to a finding of entrapment; even if it did, it would not pre-
clude a rejection of that defense for the second count. See United
States v. Vaughn, 80 F.3d 549, 552-53 (D.C. Cir. 1996) (holding that
jury finding of entrapment in May and June offenses did not extend
to August offense).

   Mannar also asserts that the district court erred in allowing testi-
mony from a police officer that attempted to define entrapment. How-
ever, we conclude that Officer Ramsey was not attempting to offer a
legal definition of entrapment, and that his general, nonspecific lan-
guage in describing why the officers decided to proceed as they did
was not inadmissible. Therefore, we reject this claim as well.

   We affirm Mannar’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED